                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


TIME INSURANCE COMPANY II,                         §
                                                   §
                     Plaintiff,                    §                SA-19-CV-00610-JKP
                                                   §
vs.                                                §
                                                   §
JEANENE BAHAMONDE, RAMONA                          §
DE HOYOS,                                          §
                                                   §
                     Defendants.                   §

                                              ORDER

          Before the Court in the above-styled cause of action is the Parties’ Consent to Magistrate

and Joint Motion for Dismissal [#30], by which the parties attempt to consent to the jurisdiction

of a United States Magistrate Judge and ask the Court to dismiss this action due to a settlement.

However, the filing is only signed by attorneys for Defendants. As all parties have neither

consented to the jurisdiction of a Magistrate Judge nor jointly moved for the dismissal of this

action,

          IT IS THEREFORE ORDERED that the parties submit a reviewed motion for

dismissal on or before February 4, 2020.

          SIGNED this 28th day of January, 2020.




                                               ELIZABETH S. ("BETSY") CHESTNEY
                                               UNITED STATES MAGISTRATE JUDGE




                                                  1
